Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 1 of 34




        EXHIBIT B
9/3/2019                                Office of 1-3
                 Case 4:19-cv-03311 Document      Harris County
                                                         FiledDistrict Clerk - Marilyn
                                                                on 09/03/19         inBurgess
                                                                                       TXSD Page 2 of 34

  HCDistrictclerk.com               BERUMEN, FRANCISCO D vs. STATE FARM LLOYDS                                         9/3/2019
                                    Cause: 201951854 CDI: 7    Court: 215

  DOCUMENTS
  Number            Document                                                                        Post Date             Pgs
                                                                                                    Jdgm
  86912136          Defendant Original Answer                                                             08/30/2019      8
  86622888          Citation                                                                              08/13/2019      2
  86493734          Civil Process Pick-Up Form                                                            07/31/2019      1
  86395800          PLAINTIFFS' ORIGINAL PETITION WITH WRITTEN DISCOVERY                                  07/29/2019      22

   ·> 86395801      REQUEST FOR ISSUANCE OF SERVICE                                                       07/29/2019      1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=7Ghy9xSpZuLE1eYz2w7u5lmdPJM/wWU0DPf9EVMvWDrcKtG10zQg71l…   1/1
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 3 of 34


                                                                                                        7/29/20"19'6:52 PM,
                                                                             Marilyn Burgess - District Clerk Harris Coimty
                                                                                                  Envelope No. 35521342
                           2019-51854 / Court: 215                                                          By: Joshua Hall
                                                                                                 Filed: 7129/2019 5:52 PM

                                  CAUSE NO:

 FRANCISCO D BERUMEN AND                                         IN THE DJSTRICT COURT OF
 EVANGELINA BERUMEN,
 PLAINTIFFS


 VS.                                                                HARRIS COUNTY, TEXAS

 ST ATE F ARJ\/1 LLOYDS,
 DEFENDANT                                                                JUD1C1AL DJ STRICT

             PLAlNTIFFS' ORIGINAL PETDTlON WHH WRITTEN DISCOVERY

 TO THE HONORABLE .JUDGE OF SAJD COlJRT:

        NOW COME FRANCTSCO D. BERUMEN AND EVANGELINA BERUMEN,

 hereinafter called Plaintiffs, complaining of and about STA TE FARJ\11 LLOYDS, hereinafter

 called Defendant, and for cause of action show unto the Court the following:

                           DISCOVERY CONTROL PLAN LEVEL

        1.      FRANCISCO D. BERUMEN AND EVANGELINA BERUMEN, Plaintiffs

 affirmatively plead that they seek only monetary relief no more than $75,000 including damages

 of any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees, and intend that

 discovery be conducted under Discovery Level 2.

                                       PARTIES AND SERVICE

        2.      Plaintiffs are individuals that own real property in HARRIS County, Texas

        3.      Defendant, STATE FARM LLOYDS is an insurance company engaging in the

 business of insurance in the State of Texas. This Defendant may be served with process through

 its registered agent, Corporation Service Company dib/a CSC-Lawyers Incorporating Service

 Company, 211 E. 7111 Street, Suite 620, Austin. Texas 78701.




 Francisco D. and Evangelina Bernmen -· POP with Disc -- SF!.                                    Page I
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 4 of 34




                                      JURJSDICTiON AND VENUE

        4.      This Court has subject matter jurisdiction over this action because Plaintiffs seek

 damages within the jurisdictional limits of this Court and because the causes of action asserted

 herein are not subject to exclusive jurisdiction in another Court.

        5.      This Court has jurisdiction over Defendant because this Defendant is an insurance

 company that engages in the business of insurance in Texas, and Plaintiffs cause of action arose

 out of this Defendant's business activities in Texas.

         6.     Venue in HARRIS County is proper in this cause pursuant to Section 17.56 of the

 Texas Business and Commerce Code and under Section 15.002(a)(l) of the Texas Civil Practice

 and Remedies Code because a substantial part of the events or omissions giving rise to this

 lawsuit occurred in HARRIS County, Texas. Furthermore, venue is proper in HARRJS County,

 Texas because the insured property is in this county.

                                               FACTS

         7.      Plaintiffs are the owners of a Texas Homeowner's .Insurance policy (hereinafter

 referred to as "the Policy"), which as issued by Defendant.

         8.      Defendant sold and issued Plaintiffs the Policy msunng the property against

 damages caused by hail, windstom1 and other covered perils.

         9.      During the effective policy period, Plaintiffs owned real           property with

 improvements located at 2022 Crosscoach Lane, Katy, Texas 77449-32 l 9, located in HARRIS

 County, Texas (hereinafter referred to as "the Property'').

         10.     During the effective policy period, the Property described above sustained severe

 damages to the roof due to the direct force of wind and hail.        As a result, the inside of the

 Property sustained resulting water damage from storm created openings in the roof.


 Francisco D. and Evangelina Bernmen - POP with Disc-· SFL                                   Page 2
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 5 of 34




           11.    Plaintiffs duly notified Defendant of the damage sustained and asked that

 Defendant pay for the damages to the Property and other damages covered by the tenm of the

 Policy.

           12.    Defendant then assigned Plaintiffs Claim No. 53-4066-M09 (hereinafter "the

 Claim") and assigned an adjuster, agent, representative of Defendant to perform a site inspection

 of the damages and evaluate and process the Claim.

           13.    Defendant improperly adjusted Plaintiffs' Claim and failed lo conduct a

 reasonable and thorough investigation of the covered damages. Without limitation the report

 misrepresented the cause of, scope of, and cost to repair the damage to Plaintiffs' home. as well

 as the amount of insurance coverage for Plaintiffs' losses under the Policy     Defendant made

 these and other false representations to Plaintiffs, either knowingly or recklessly.   Defendant

 made these false representations with the intent that Plaintiffs act in accordance with the

 misrepresentations. Plaintiffs relied on their misrepresentations, including but not limited to,

 those regarding the cause o( scope of: and cost to repair the damage to Plaintiffs' home.

 Plaintiffs have been damages as a result of that reliance.

           14. The inspection of Plaintiffs' Property on l\fay 22, 2018 was brief, substandard and

 inadequate. The inspection reports failed to include all the damages that were observed during

 the inspection and undervalued the damages and ultimately denied/underpaid the Claim. Despite

 the existence of obvious and easily identifiable damages, the reports claimed there were minimal

 storm related damages and the condition of the roof was misrepresented as well as the cause of

 water intrusion and interior damages. Defendant's liability for the extension of further coverage

 and further payment ,vas reasonably clear.




 Francisco D. and Evangelina Berumen --- POP with Disc --- SFL                             Page 3
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 6 of 34




         15. Plaintiffs were entitled to receive benefits that were covered by the insurance policy.

 However, Defendant performed an outcome-oriented investigation of Plaintiffs' Claim, which

 resulted in a biased, unfair and inequitable evaluation of Plaintiffs losses on the Property.

 Defendant has delayed payment to Plaintiffs for necessary and covered Property damages under

 the Policy. To date, Defendant has yet to make a full payment on the Claim.

         16.    Plaintiffs were forced to hire their own representative to inspect and evaluate the

 obvious damages to the Property that Defendant deliberately ignored to avoid payment on the

 Claim. Additionally, as a result of Defendant's wrongful acts and omissions, Plaintiffi; were

 forced to retain an attorney to prosecute the Claim for insurance benefits to which they are

 entitled.

         17. Plaintiffs' experience is not an isolated case. The wrongful acts and om1ss1ons

 Defendant committed in this case, or similar acts and omissions, occur with such frequency that

 they constitute a general business practice of Defendant with regards to handling these types of

 claims. Defendant's entire claim process is unfairly designed to reach favorable outcomes for

 the company at the expense of the policyholder.

         18.    As set forth below, Defendant failed to comply with the Policy, the Texas

 Insurance Code and Texas law in handling Plaintiffs' Claim by:

         a.     Wrongfully denying Plaintiffs' Claim for full repairs to the Prope1iy even though
                the Policy provides coverage for losses such as those Plaintiffs are claiming;

         b.     Underpaying some of Plaintiffs Claim by not providing full coverage for damages
                sustained to the Property;

         c.     Improperly and inadequately scoping the damages to the Property during
                Defendant's investigation; and

         d.     Continuing to delay in the payment of damages to the Property, including the roof
                and interior.


 Francisco D. and Evangelina Berumen - POP with Disc -- SFL                                  Page 4
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 7 of 34




        19.     Additionally, Defendant breached its contractual obligation to Plaintiffs by

 continuing to refuse to adequately compensate Plaintiffs for the damage to the Property pursuant

 to the tenns of the Policy     Notably, Defendant refused lo pay for the proceeds of the Policy

 despite the fact pre-suit demand for payment in the amount sufficient lo cover the damage to the

 Property was made.

        20.     Plaintiffs complied with all obligations under the Policy, and all conditions

 precedent to recovery upon the Policy are satisfied .

      . 21.     Defendant continues to delay in the payment of the damages to the Property

 despite Plaintiffs' request. Accordingly, Plaintiffs have not been paid and/or paid in full for the

 damages to the Property.

         22.     As a result of Defendant's wrongful acts and omissions, Plaintiffs were forced to

 retain legal counsel to represent Plaintiffs with respect to these causes of action.

                                       CAUSES OF ACTION

         23.     Plaintiffs incorporate by reference all facts and circumstances set forth under the

 foregoing paragraphs.

                                     BREACH OF CONTRACT

         24.     Defendant had a contract of insurance with Plaintiffs. Defendant breached the

 terms of that contract by wrongfully denying and/or underpaying the Claim and Plaintiffs were

 damaged thereby.

         25.     Due     to   Defendant's    breach      of   the   contract   terms    and   continual

 denial/underpayment of these Claim, Plaintiffs continue to sustain damages to their Property.

         26.     Defendant's breach proximately caused Plaintiff's injuries and damages.




 Francisco D. and Evangelina Berumen - POP with Disc - SFL                                      Page 5
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 8 of 34




        27.    Plaintiffs have been required by the actions of Defendant to retain the services of

 undersigned counsel and have agreed to pay undersigned counsel reasonable attorney's fees

      UNFAIR SETTLEMENT PRACTICES or DECEPTIVE ACTS OR PRACTICES

        28.    Plaintiffs incorporate by reference all facts and circumstances set fo1th under the

 foregoing paragraphs.

        29.    Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

        30.    Defendant is liable for its unfair and deceptive acts as defined by TEX INS.

 CODE §541.002.

        31.    Defendant violated TEX. INS. CODE §54 l.060(a) by engagmg                   111   unfair

 settlement practices during the handling of the claim.         All of Defendant's violations are

 actionable pursuant to TEX. INS. CODE §541.151.

        32.    Defendant engaged in the following unfair settlement practices:

                a.       Pursuant to TEX. INS. CODE ~54 l.060(a)( 1), misrepresenting to
                         Plaintiffs material facts or Policy provisions relating to the coverage at
                         issue by indicating that the damage to the Prope1iy was not covered under
                         the Policy even though it was reasonably clear that the damage was caused
                         by a covered peril.

                b.       Pursuant to TEX. INS. CODE §541.060(a)(2)(A), failing to attempt in
                         good faith to effectuate a prompt, fair, and equitable settlement of the
                         Claim, even though Defendant's liability under the Policy was reasonably
                         clear. $pecifically, Defendant failed to make an attempt to settle the
                         Claim fairly despite the fact that Defendant was aware of its liability to
                         .Plaintiffs under the Policy.

                c.       Pursuant to TEX. INS. CODE §54 l .060(a)(l ). failing to promptly provide
                         Plaintiffs with a reaso11ahle explanation of the basis in the Policy, in
                         relation to the facts or applicable law·, for defendant's denial of the Claim
                         or offer of a compromise settlement of the Claim. Specifically, Defendant
                         failed to offer Plaintiffs adequate compensation for damages to the
                         Property without reaso11able explanation as to why foll payment was not
                         being made.



 Francisco D. and Evangelina Berumen - POP with Disc--· SFL                                      Page 6
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 9 of 34




                 d.     Pursuant to TEX. INS. CODE ~54l.060(a)(4), failing within a reasonable
                        time to affirm or deny coverage of the Claim to Plaintiffs or to submit a
                        reservation of rights. Specifically, Plaintiffs did not receive a timely,
                        written-indication of acceptance or rejection regarding the entire claim.

                 e.     Pursuant to TEX. INS. CODE ~541.060(a)(7), refusing to pay Plaintiffs'
                        Claim without conducting a reasonable investigation with respect to the
                        Claim. Defendant's outcome-oriented investigation of the Claim resulted
                        in unfair evaluation of the Damage to Plaintiff's Prope1iy.

         33.     Each of the foregoing unfair settlement practices was committed with knowledge

 by Defendant and was a producing cause of Plaintiffs' i1tjuries and damages.

         34.     Specifically, Defendant violated the Texas Deceptive Trade Practices Act

 ("DTPA") in the following respects:

                 l.     Defendant represented that the agreement confers or involves rights
                        remedies, or obligations \vhich it does not have, or involve, or which are
                        prohibited by law.

                 2.     Defendant failed to disclose information concerning goods or services
                        which was known at the time of the transaction when such failure to
                        disclose such infomiation was intended to induce the consumer into a
                        transaction that the consumer would not have entered into had the
                        infonnation been disclosed.

                 3.     Defendant, by accepting insurance pren1iun1s but refusing with out a
                        reasonable basis to pily benefits due and owing, engaged in an
                        unconscionable action or course of action as prohibited by ~ 17. 50( a)( 1)(3)
                        of the DTPA, in that Defendant took advantage of Plaintiffs' lack of
                        knowledge, ability, experience, and capacity to a grossly unfair degree,
                        that also resulted in a gross disparity between the consideration paid in the
                        transaction and the value received, in violation of Chapter 54 l of the
                        Texas Insurance Code.

         35.     Defendant knowingly committed the acts complained of. As such, Plaintiffs are

 entitled to exemplary and/or treble damage pursuant to the DTPA and TEX. TNS. CODE

 §541.l 52(a)-(b ).




 Francisco D. and Evangelina Berumen - POP with Disc ..... SFL                                Page 7
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 10 of 34




               MISREPESENTATION OF INSURANCE POLICY VIOLATIONS

         36.    Plaintiffs incorporate by reference all facts and circumstances set forth under the

 foregoing paragraphs.

         37.    Additionally, Defendant made misrepresentations about Plaintiffs' insurance

 Policy and Claim in violation of TEX. INS. CODE ~541 061. All of Defendant's violations are

  actionable pursuant to TEX. INS. CODE *541.151.

         38.    Defendant engaged in deceptive insurance practices by making an untrue

 statement of material fact in violation of §541.061 (1). Specifically, Defendant misrepresented the

 tme scope and amount of the Claim despite the existence of obvious and easily identifiable

 property conditions warranting the extension of frn1her coverage under the Policy.

         39.    Each of the foregoing unfair settlement practices was committed with knowledge

 by Defendant and was a producing cause of Plaintiffs' injuries and damages.

                          PROMPT PAYMENT OF CLAil\-'l VIOLATION

         40.    Plaintiffs incorporate by reference all facts and circumstances set fo1ih under the

  foregoing paragraphs.

         41.    Plaintiffs' Claim is a claim under the insurance Policy issued by Defendant, of

  which Plaintiffs gave Defendant proper notice.     As set fo1ih more fully below, Defendant's

  conduct constitutes a violation of the Texas Prompt Payment of Claim Statute, which is made

  actionable by TEX. INS. CODE §542.060.

         42.    Specifically, Defendant violated the Prompt Payment of Claim prov1s1ons of

  TEX. INS. CODE §542 by:

                a.        Failing to acknowledge receipt of Plaintiffs' Claim. commence
                          investigation of the Claim, and request from Plaintiffs all items,
                          statements, and fom1s that they reasonably believed would be required
                          within the applicable time constraints, as described above, \Vhich

  Francisco D. and Evangelina Bernmen - POP with Disc - SFL                                  Page 8
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 11 of 34




                         constitutes a non-prompt payment of Claim and a violation of TEX. INS.
                         CODE §542.055;

                 b.      Failing to notify Plaintiffs in writing of its acceptance or rejection of the
                         full and entire Claim within the applicable time constraints provided by
                         TEX. INS. CODE §542.056; and

                 c.      Delaying payment of the Claim following Defendant's receipt of all items,
                         statements, and fom1s reasonably requested and required, longer than the
                         amount of time provided by TEX. TNS. CODE §542 058. Defendant
                         delayed full payment of the Claim and, to date, Plaintiffs still have not
                         receive full payment on the Claim.

         BREACH OF DUTY OF GOOD FAITH AND FAlR DEALING/BAD FAITH

         43.     Plaintiffs incorporate by reference al! facts and circumstances set forth under the

 foregoing paragraphs.

         44.     Since Plaintiffs initially presented the Claim to Defendant, the liability of

 Defendant to pay the foll Claim in accordance with the terms of the Policy was reasonably clear.

  The damage to Plaintiffs home was not apparent until after the loss made the basis of Plaintiffs'

  insurance Claim. It is no coincidence that there was no apparent windstorm, rain, and/or hail

  damage prior to the loss, and significant damage just after. The wind damage to the property

  was at all times reasonably clear during Defendant's claim investigation, such that any adjuster

  or insurance carrier acting in good faith would know or should have known to acknowledge and

  accept coverage for such damages. Instead, Defendant purposely failed to acknowledge and

  accept full coverage for reasonably clear wind damage. Alternatively, Defendant was grossly

  negligent in failing to acknowledge and accept full coverage for the reasonably clear wind

  damages to the property.

         45.      As a result of Defendant's outcome-oriented investigation, Defendant continues to

  refuse to pay Plaintiffs in full for the Claim.



  Francisco D. and Evangelina Bernmen . . . POP with Disc··· SFL                               Page 9
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 12 of 34




         46.     Defendant denied coverage and delayed payment for the full amount of Plainliffs'

 claim when it had no reasonable basis for doing so. Defendant knew or should have known by

 the exercise of reasonable diligence that its liability was reasonably clear, and its failure, as set

 forth above, to adequately and reasonably investigate and evaluate Plaintiffs' Claim, constitute a

 breach of the duty of good faith and fair dealing.

         4 7.    The Texas Supreme Court has recognized a "duty on the part of insurers to deal

 fairly and 111 good faith with their insureds. That duty emanates not from the terms of the

 insurance contract, but from an obligation imposed in law 'as a result of a special relationship

 between the parties governed or created by a contract."' Viles v. Securi()' Nat. /11.,. ('o .. 788 SW.

 2d 566, 567 (Tex.. 1990) ( citing Arnold,,. Natio11nf Co11wv M11111al Fire !11s11ra11ce ( 'o .. 72S S W.

 2d 165 (Tex. 1987)).      Therefore, insured can institute a cause of action against insurers for

 breach of the duty of good faith and fair dealing.

         48.     Defendant and Plaintiffs are in a special relationship, created by the insurance

 contract, giving rise to a duty on the part of Defendant to deal fairly and, in good faith with

 Plaintiffs, who are the insured.

         49.     Defendant breached its duty of good faith and fair dealing by:

                 a.      Failing to provide a reasonable basis for denial or underpayment of the
                         Claim; and /or,

                 b.      Failing to determine whether there was a reasonable basis for denial or
                         delay of the Claim.

 Arnold, 725 S.W. 2d at 167.

         50.     Defendant systematically and routinely denies or undeqJays valid claims to the

  detriment of its policyholders. As set forth above, the wrongful acts and omissions Defendant

  committed in this case, or similar acts and omissions, occur with such frequency that they


 Francisco D. and Evangelina Bernmen - POP with Disc ..... SFL                                  Page 10
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 13 of 34




  constitute a general business practice of Defendant with regard to handling of these Lypes of

  claims.

            51.   By virtue of its systematic wrongful denials, Defendant compels its policyholders

  to seek legal representation and initiate and maintain a suit to recover an amount due under the

  policy by offering nothing or substantially less than the amount that \viii be recovered by a suit

  brought by the insured.

            52    Defendant failed to adopt or implement reasonable standards for prompt

  investigation of claims arising under its policies or is deliberately adopting standards calculated

  to maximize its profit to the detriment of its policyholders. Defendant is knov.·ingly directing its

  personnel, agents and/or adjusters to undervalue or underpay valid claims.

            53.   Defendant knowingly committed the act of denying and/or underpc1ying claims

  without a reasonable basis, therefore, Plaintiffs are entitled to actual and exemplary damages at

  law.

                                           KNOWLEDGE

            54.   Plaintiffs incorporate by reference all facts and circumstances set forth under the

  foregoing paragraphs.

            55.   Each of the acts as set forth in each of the afore-mentioned causes of action.

  together and singularly, were done ''knowingly" as that term is used in the Texas lnsur'ance Code

  and were a producing cause of Plaintiffs' damages described herein.

                                ECONOMIC I ACTUAL DA.MAGES

            56.   Plaintiffs sustained the following economic / actual damages as a result of the

  actions and/or omissions of Defendant described hereinabove:




  Francisco D. and Evangelina Berumen -- POP with Disc --- SFL                                Page 1 l
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 14 of 34




                 (a)    Out-of-pocket expenses;

                 (b)    Loss of the "benefit of the bargain."

                 (c)    Diminished or reduced market value.

                 (d)    Costs of repairs.

                 (e)    Remedial costs and/or costs of completion.

                 (t)    Reasonable and necessary engineering or consulting fees.

                                              DAMGES

         57.     Plaintiffs would show that all the aforementioned causes of action, taken together

 and singularly, establish the producing causes of the damages sustained by Plaintiffs

         58.     Plaintiffs' damages have yet to be fully addressed or repaired since the incident,

 causing further damage to the Property and causing undue burden to Plaintiffs. Upon trial of this

 case, it will be shown that these damages are a direct result of Defendant's improperly handling

 of the Claim in violation if the laws set forth above.

         59.     For the breach of contract, Plaintiffs are entitled to rega111 the benefit of the

 bargain, which is the amount of the Claim, together with attorneys' fees.

         60.     As a result of the noncompliance with the Texas Insurance Code Unfair

  Settlement Practices provisions, Plaintiffs are entitled to actual damages, which includes the loss

  of the contractual benefits that should have been paid pursuant to the Policy, mental anguish,

  court costs, and attorneys' fees. For Defendant's knowing conduct in violating these laws,

  Plaintiffs respectfully request treble damages pursuant to TEX. INS. CODE ~541.152.

         61.     Pursuant to TEX. INS. CODE *542.060, as a result of the noncompliance with the

  Texas Insurance Code Prompt Payment of Claim provision, Plaintiffs are entitled to the entire

  amount of the Claim, eighteen ( 18) percent interest per annum on the amount of the Claim and


  Francisco D. and Evangelina Bernmen - POP with Disc-· SFL                                  Page 12
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 15 of 34




  reasonable and necessary attorneys' fees.

          62.      For the breach of the common-law duty of good faith and fair dealing, Plaintiffs

  are entitled to compensatory damages, including all forms of loss resulting from Defendants'

  breach, exemplary damages and damages for emotional distress.

          63.      As a result of the necessity in engaging the service of an attorney to prosecute this

  Claim, Plaintiffs are entitled to recover a sum for the reasonable and necessary services of

  Plaintiffs' attorneys in the preparation and trial of this action, including any appeals to the Court

  of Appeals and/or the Supreme Court of Texas.

          64.      Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiffs are seeking

  only monetary relief of $75,000.00, including damages of any kind, penalties, costs, expenses,

  pre-judgment imerest, and attorneys' fees.

                             RESERVATION OF APPRAISAL RIGHTS

          65. By filing this lawsuit herein, Plaintiffs do not waive, and expressly reserve their right

  under the policy to demand an appraisal for determination of the actual cash value amount of

  loss and      replacement cost value amount of loss with respect to the prope11y damage Claim

  Plaintiffs assert in this lawsuit.

                                        ARRIFRMA TlVE DEFENSES

          66. Wlliver. Defendant has waived certain policy conditions, duties imposed on the

  plaintifi~ and terms of coverage of the insurance policy at issue.

          67. Contra Proferuntum. Defendant's contract is unilateral and in the event of ambiguity

  must be held against the drafter.




  Francisco D. and Evangelina Berumen - POP with Disc - SFL                                    Page 13
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 16 of 34




                                            JURY DEMAND

           68.      Plaintiffs hereby request that all causes of action alleged herein be tried before a

 jury, and hereby tender the appropriate jury fee.

                                        WRITTEN DISCOVERY

        . 69. Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs requests that Defendant

 disclose the information or material described in Rule 194.2. within SO days of service of these

 requests.

           70. In addition to the content subject to disclosure under Rule 194.2, Plaintiffs request

 disclosure of all documents, electronic information, and tangible items that the Defendant has in

 its possession, custody, or control and may use to support Defendant's Claim or defenses.

           71. Defendant is also requested to respond to the attached interrogatories and requests for

 production within fifty (50) days, in accordance with the instructions stated therein.

                                   NOTICE OF AUTHENTICA TlON

           72. You are advised that pursuant to Tex R. Civ. P. 193.7, Plaintiffs intend to use all

  documents exchanged and produced between the parties, including but not limited to

  correspondence and discovery responses during the trial of the above-entitled and numbered

  cause.

                                                 PRAYER

           WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray that upon

  trial hereof, final judgment be rendered for Plaintiffs as follows:

           1) Judgment against Defendant for actual damages. including mental anguish.             111   an

                 amount to be determined by the jury;

           2) Statutory penalties;


  Francisco D. and Evangelina Bernmen - POP with Disc-· SFL                                     Page l4
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 17 of 34




        3) Treble damages;

        4) Exemplary and punitive damages:

        5) Prejudgment interest as provided by law;

        6) Post-judgment interest as provided by law;

        7) Attorneys' fees;

        8) Costs of this suit; and

        9) Such other and further relief to which Plaintiffs may be-justly entitled.


                                              Respectfully Submitted,

                                              PERRY & SHIELDS LLP
                                              2900 NORTH LOOP W., SUITE 850
                                              HOUSTON, TX 77092
                                              Tel: (713) 955-3102
                                              Fax: (281) 715-3209



                                              By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                  Eddie Lane
                                                  State Bar No. 2406 7719



                                                  Attorneys for Plaintiffs




  Francisco D. and Evangelina Bernmen - POP with Disc -- SFL                           Page 15
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 18 of 34




                                         INSTRUCTIONS

     A These discovery request call for your personal and present knowledge, as well as the
        present knowledge of your attorneys, investigators and other agents, and for information
        available to you and them.
     B. Pursuant to the applicable rules of civil procedure, produce all documents responsive to
        these Requests for Production as they are kept in the usual course of business or
        organized and labeled to con-espond to the categories in the requests within the time
        period set forth above to Perry & Shields, LLP, 2900 North Loop West, Suite 850,
        Houston, Texas 77092.
     C. If you claim that any document or information which is required to be identified or
        produced by you in any response is privileged, produce a privilege log according to the
        applicable rules of civil procedure.
        l. Identify the document's title and general subject matter;
        2. State its date;
        3. Identify all persons who participated in its preparation;
        4. Identify the persons for whom it was prepared or to whom it was sent;
        5. · State the nature of the privilege claimed; and
        6. State in detail each and every fact upon which you base your claim for privilege.
     D. If you claim that any part or portion of a document contains privileged information,
        redact only the part(s) or portion(s) of the document you claim to be privileged.
     E. If you cannot answer a particular Interrogatory in full after exercising due diligence to
        secure the information to do so, please state so and answer to the extent possible,
        specifying and explaining your inability to answer the remainder and stating whatever
        infonnation or knowledge you have concerning the unanswered portion. lnterrogatories
        must be answered under oath and supported by an affidavit.
     F. You are also advised that you are Linder a duty to seasonably amend your responses if you
        obtain information on the basis of which:
         1. You lrnow the response made was incorrect or incomplete when made or
        2. You know the response, though correct and complete ,vhen made, is no longer true
             and complete, and the circumstances.




  Francisco D. and Evangelina Berumen - POP with Disc -- SFL                             Page 16
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 19 of 34




                                          DEFINITIONS

     A. '"Defendant," "STATE FARM LLOYDS," "You,'' "Youl'(s)," refers to STATE
        FARM LLOYDS, its agents, representatives, employees and any other entity or person
        acting on its behalf.
     B. "Defendants" refers to STATE FARM LLOYDS.
     C. "Plaintiffs" refer to the named Plaintiffs in the above-captioned suit.
     D. "The Property(ies)" or "propcl'ty(ies)" refers to the property or properties located at
        the address covered by the Policy.
     E. "The Policy(ies}" or "policy(ies)" refers to the policy issued to Plaintiffs by the insurer
        and at issue in this lawsuit
     F. "The Claim(s)" or "claim" means the claim for insurance benefits submitted by
        Plaintiffs and at issue in this lawsuit, or in a prior claim, as the context may dictate.
     G. "Date of Loss" refers to the date(s) of loss identified in Plaintiffs' live petition/complaint
        or other written or oral notice, or otherwise assigned to the claim by the insurer.
     H. "Handle"· or '"Handled" means investigating, adjusting, supervising, estimating,
        managing, settling, approving, supplying information or otherwise performing a task or
        work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial or
        clerical tasks.
     1. '"Lawsuit" refers to the above styled and captioned case.
     J. "Communication" or "communications" shall mean and refer to the transmission or
        exchange of infonnation, either orally or in writing, and includes without limitation any
        conversation, letter, handwritten notes, memorandum, inter or intraoffice correspondence,
        electronic mail, text messages, or any other electronic transmission, telephone call,
        telegraph, telex telecopy, facsimile, cable, conference, tape recording, video recording,
        digital recording, discussion, or face-to-face communication.
     K. The term '"'Document" shall mean all tangible things and data, however stored, as set
        forth in the applicable rules of civil procedure, including, but not limited to all original
        writings of any nature whatsoever, alt prior drafts, all identical copies, all nonidentical
        copies, correspondence, notes, letters, memoranda, intraoffice memoranda, client
         conference reports, files, agreements, contracts, evaluations, analyses, records,
         photographs sketches, slides, tape recordings, microfiche, communications, printouts,
         reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers, loan
         documents, liens, books of accounting, books of operation, bank statements, cancelled
         checks, leases, bills of sale, maps, prints, insurance policies, appraisals, listing
         agreements, real estate closing documents, studies, summaries, minutes, notes, agendas,
         bulletins, sched.ules, diaries, calendars, logs, announcements, instructions, charts,
         manuals, brochures, schedules, price lists, telegrams, teletypes, photographic matter,
         sound reproductions, however recorded, whether still on tape or transcribed to writing,
         computer tapes, diskettes, disks, all other methods or means of storing data, and any other
         documents. In all cases where originals, prior drafts, identical copies, or nonidentical
         copies are not available; "document" also means genuine, true and correct photo or other
  Francisco D. and Evangelina Berumen - POP with Disc -- SFL                                 Page 17
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 20 of 34




          copies of originals, prior drafts, identical copies, or nonidentical copies. "Document" also
          refers to any other material, including without limitation, any tape, computer program or
          electronic data storage facility in or on which any data or information has been written or
          printed or has been temporarily or pennanently recorded by mechanical, photographic,
          magnetic, electronic or other means, and including any materials in or on which data or
          information has been recorded in a manner which renders unintelligible without machine
          processing.
     L.   The term "referring" or "relating" shall mean showing, disclosing, averting to,
          comprising, evidencing, constituting or reviewing.
     M.   The singular and masculine form of any noun or pronoun includes the plural, the
          feminine, and the neuter.
     N.   The terms "identification," "identify," and "identifying" when used in reference to:
          l. Natural Persons: Means to state his or her full name, residential address, present or
               last known business address and telephone number, and present or last known
               position and business affiliation with you:
          2. Corporate Entities: Means to state its full name and any other names under which it
               does business, its form or organization, its incorporation, its present or last known
               address, and the identity of the officers or other persons who own, operate, or control
               the entity;
          3. Documents: Means you must state the number of pages and nature of the document
               (e.g. letter or memorandum), its title, its date, the name or names ofits authors and
               recipients, its present location and custodian, and if any such document was, but no
               longer is, in your possession or control, state what disposition was made of it, the date
               thereof and the persons responsible for making the decision as to such disposition:
          4. Communication: Requires you, if any pati of the communication was written, to
               identify the document or documents which refer to or evidence the communication
               and to the extent. that the communication was non-written, to identify each person
               participating in the communication and to state the date, manner, place and substance
               of the communication; and
          5. Activity: Requires you to provide a description of each action, occun-ence,
               transaction or conduct, the date it occurred, the location at 'Nhich it occurred, and the
               identity of all persons involved.
     0.   The tenn "Claim File" means the claim files and ''field file(s), '· whether kept in paper or
          electronic format, including but not limited to all documents, file jackets, file notes,
           Claim diary or journal entries, log notes, handwritten notes, records of oral
           communications, communications, correspondence, photographs, diagrams, estimates,
           reports, recommendations, invoices, memoranda and drafts of documents regarding the
           Claim.
     P.    The term "'Underwriting File" means the entire file, including all documents and
           information used for unden..vriting purposes even if you did not rely on such documents
           or information in order to make a decision regarding insuring Plaintiffs' Property.



  Francisco D. and Evangelina Bemmen -- POP with Disc - SFL                                    Page 18
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 21 of 34




                               NOTICE OF AUTHENTICATION

        You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiffs intend to use all
 documents exchanged and produced between the parties, including but not limited to
 correspondence and discovery responses during the trial of the above-entitled and numbered
 cause.


                           INTERROGATORJES TO DEFENDANT
 Interrogatory No. l :
 Identify all persons answering or supplying any information in answering these interrogatories.

 ANSWER:

 Interrogatory No. 2:
 Identify all persons who were involved in evaluating Plaintiffs· Claim and provide the following
 information for each person you identify:

            a. Their name and job title(s) as of the Date of Loss:
            b. Their employer; and
            c. Description of their involvement with Plnintiffs' Claim.
 ANSWER:

 Interrogatory No. 3:
 If you contend that the some or all of the damages to the Property were not covered loses under
 the Policy, describe:

     a. The scope, cause and origin of the damages you contend are not covered losses under the
        Policy; and
     b. The tem1(s) or exception(s) of the Policy you relied upon in suppon of your decision
        regarding the Claim.

 ANSWER:

 Interrogatory No. 4:
 State whether the initial estimate you issued was revised or reconciled, and if so, state what was
 changed and who did it.

 ANSWER:

 Interrogatory No. 5:
 If you contend that Plaintiffs did not provide you \Vith requested information that was required to
 properly evaluate Plaintiffs' Claim, identify the information that was requested and not provided,
 and the dates you made those request(s).

  ANSWER:

  Francisco D. and Evangelina Berumen - POP with Disc - SFL                                Page I 9
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 22 of 34




 Interrogatory No. 6:
 If you contend that Plaintiffs' acts or omissions voided, nullified, waived or breached the Policy
 in any way, state the factual .basis for your contention(s).

 ANSWER:

 Interrogatory No. 7:
 lf you contend that Plaintiffs failed to satisfy a condition precedent or covenant of the Policy in
 any way, stat the factual basis for your contention(s).

  ANSWER:

 lnterrogatory No. 8:
 Identify the date you first anticipated litigation.

  ANSWER:

  fnterrogatory No. 9:
  State the factual basis for each of your affirniative defenses.

  ANSWER:

  Interrogatory No. l 0:
  If you contend that Plaintiffs failed to provide proper notice of the claim made the basis of this
  lawsuit, describe how the notice w.as deficient, and identify any resulting prejudice.

  ANSWER:

  Interrogatory No. 11 :
  If you contend that Plaintiffs failed to mitigate damages, describe how Plaintiffs failed to do so,
  and identify any resulting prejudice.

  ANSWER:

  Interrogatory No. 12:
  identify all items on the claim made the basis of this Lawsuit to which Defendant applied
  depreciation, stating for each item the criteria used and the age of the item.

  ANSWER:




  Francisco D. and Evangelina Berumen-· POP with Disc -- SFL                                 Page 20
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 23 of 34




                       REQUESTS FOR PRODUCTION TO DEFF:NDANT

     1. Please produce STATE FARM LLOYDS' complete claim files from the home, regional
        and local offices, as well as third pmiy adjusters/adjusting firms regarding the subject
        claim, including copies of the file jackets, '·field'' files and notes, and drafts of documents
        contained in the file for the premises relating to or arising out of Plaintiffs underlying
        claim.

     2. Please produce the underwriting files referring or relating in any way to the policy at
        issue in this action, including the file folders in which the underwriting documents are
        kept and drafts of all documents in the file

     3. Please produce a certified copy of the insurance policy perta111111g to the claim made
        subject of this lawsuit, including all underwriting files and insurance applications sent on
        behalf of Plaintiff in their attempt to secure insurance on the Property, w-hich is the
        subject of this suit.

     4. Please produce the electronic diary, including the electronic and paper notes made by
        STATE FARM LLOYDS's Claim personnel, contractors, and third-party
        adjusters/adjusting firms relating to the Plaintiff's claim.

     5. Please produce all emails and other forms of communication by and between all parties in
        this matter relating to the underlying event, claim or the Prope1ty, which is the subject of
        this suit.

     6. Please produce the adjusting reports, estimates and appraisals prepared concerning
        Plaintiffs' underlying claim.

     7. Please produce the field notes, measurements and file maintained by the adjuster(s) and
        engineers who physically inspected the Propeny, which is the subject of this suit.

     8. Please produce the emails, instant messages and internal coITespondence pertaining to
        Plaintiffs' underlying claim.

     9. Please produce the videotapes, photographs and recordings of Plaintiffs or Plaintiffs'
        home, regardless of whether STATE FARM LLOYDS intends to offer these items into
        evidence at trial.

     10. Please produce all communications, correspondence, documents and emails between any
         and all assigned adjusters and/or agents and the Plaintiffs, not limited to physical or audio
         recordings of all conversations between Plaintiffs and any and all assigned adjusters
         and/or agents.
  Francisco D. m1d Evangelina Bernmen -- POP with Disc - SFL                                   Page 21
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 24 of 34




    11. Please produce all audio recordings or transcripts of conversations, calls, text, email or
        any other data sent to and from Plaintiffs by any and all assigned adjusters and/or agents
        after their letter of representation sent by counsel.

    12. Please provide copies of all marketing material sent on behalf of ST ATE FA Rivi
        LLOYDS and/or its agents after the date o[ loss of the Property. which is the subject of
        this suit.

    13. Please provide all correspondence between ST ATE FARl'vl LLOYDS and its assigned
        adjuster, and all correspondence between STA TE FARM LLOYDS and its assigned
       agents, after the date ofloss of the Property, which is the subject of this suit.

    14. Produce your claim handling rnanual(s) (including operating guidelines) in effect on the
        Date of Loss related to your claim practices, procedures and standards for prope11y losses
        and/or wind and hail storm Claim, for persons handling Claim on your behalf.

    l 5. Produce your property Claim training manual and materials in effect on the Date of Loss,
         for persons handling, investigating and adjusting Claim.

    16. Produce all estimates, drafts of those estimates, reports or memoranda, i11cluding drafts of
        the same created for you or by any independent adjusters or adjusting fin11s in connection
        with the Claim.

    17. Produce all documents you identified, referred to, or relied upon in answering Plaintiffs'
        interrogatories.

    18. To the extent that you claim a privilege over any documents, please provide a privilege
       log in accordance with the Texas Rules of Civil Procedure.




 Francisco D. and Evangelina Bernmen - POP with Disc-- SFL                                 Page 22
Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 25 of 34
                         Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 26 of 34




                                                                                                                                                                                                     
01234517859345179145                                                                                                                                                          923
                                                                                                                                                                                        59145 5
                                                                                                                                                                                         22
                                                                                                                                                                                          
                                                                                                                                                                                            05 9
                                                                                                                                                                                                    
  939!"1 242    #$%$&'(%)*'+,$&)-)./&'#01
                     23
                     @AB)-'=3.)$$%9&$.'3(%
                                         ,'#&  )4.5&'23*-%,67'8.9*.,:$3,;'<+=>8>?+
                                           99/'<)
                     8.9*.,:$3,;'<+'BCDED7BFGH
I 232!                                         #$
                                                +,%$$.$&6''(%
                                                            K<')LM
                                                                 *'=*N
                                                                     936&J)'/'OHFBFGH
I 232!8595                                   #$%$&'(%)*'=936J/
325174231                                 ()%,5./53'<'P&)9$*&,'4/Q'#$%$&'(%)*'=936J/
145 2RS!T5                                2.$%$.3,U1&$.$.3,
0295174231                                23,$)%5$
"192V5 4!                                   W%))./'23M,$6'<./$).5$'23M)$;'XY
" 5Z57595 4501                              @EBE7ABDAH
[9334231 8595                              X&\%/
2585951 "8"                              EDUEFU@EBC
 ]5919TT59 455                        BE^EE'%Q%*Q'3,'$_&'`3,J%6',&\$'a3993b.,:'$_&'&\-.)%$.3,'3a'@E'J%6/'%a$&)'/&)4&J
                                                5.$%$.3,
c93V3!8595c                              2#2
d1]8595                                      1&)/3,%9'#&)4.5&
#&,J&)'K,a3)*%$.3,^                             +J
                                                G BOJ7.C&A '=A%7,O&BE@
K5,3a,3/)*%
         $.$M$$.&3',%''59&3:,%$%9'.3,-&.J,'.33,,'Q$'_X_
                                                      ./&'$'))%&,5/.-*.
                                                                     .&$,$%$'9.'/a3'))&*'
                                                                                       /-./3',a3/).N')9&&5'a33))J'.',e$&&&)--).,&:$.;,',:3'$$_.a&.5'J%3$.53M,*&
                                                                                                                                                             '%,,J$'/a3'%)b%
                                                                                                                                                                          ,J')$J%.e,.:,':$_'%&-'%-$)$3%-5)_.%&$J&''J%355$.M3*&
                                                                                                                                                                                                                            ,Q,$f/gQ'K$'J3&/',3$
                                                                1 13T125 235!hT5 51125 !1995 T1 521"8"
                                     @AB'=.$$9&'(%99/'<).4&;'8.9*.,:$3,;'<&9%b%)&'BCDED7BFGH'''fDDDg'FCE7@DD@'''i'''/3-j5/5:93N%9Q53*
     Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 27 of 34                         8/30/2019 2:06 PM
                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                               Envelope No. 36436864
                                                                                                      By: Joshua Bovell
                                                                                              Filed: 8/30/2019 2:06 PM

                                 CAUSE NO. 2019-51854

FRANCISCO D BERUMEN AND                       §                  IN THE DISTRICT COURT
EVANGELINA BERUMEN,                           §
Plaintiffs,                                   §
                                              §
v.                                            §                HARRIS COUNTY, TEXAS
                                              §
                                              §
STATE FARM LLOYDS                             §
Defendant.                                    §               215TH JUDICIAL DISTRICT


                          DEFENDANT’S ORIGINAL ANSWER


       Defendant State Farm Lloyds files this Original Answer, Specific Denials, and

Defenses to Plaintiffs’ Original Petition.

                                          I.
                                    GENERAL DENIAL

       1.     Defendant generally denies all material allegations contained in Plaintiffs’

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant would

require Plaintiffs to prove every fact to support the claims in Plaintiffs’ Original Petition,

and any amendment thereto, by a preponderance of the evidence.

                                           II.
                                    SPECIFIC DENIALS

       2.     State Farm specifically denies that “all conditions precedent to recovery

upon the Policy are satisfied.” Specifically, despite the unambiguous language of the

policy and State Farm’s express and repeated requests, Plaintiffs have failed to fully

identify their appraiser or provide State Farm with their named appraiser’s qualifications,

as required by the following language in Plaintiffs’ State Farm policy:
   Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 28 of 34



              Appraisal. If you and we fail to agree on the amount of loss, either party
              can demand that the amount of the loss be set by appraisal. Only you or
              we may demand appraisal. A demand for appraisal must be in writing.
              You must comply with SECTION I – CONDITIONS, Your Duties After
              Loss before making a demand for appraisal. At least 10 days before
              demanding appraisal, the party seeking appraisal must provide the other
              party with written, itemized documentation of a specific dispute as to the
              amount of loss, identifying separately each item being disputed.

              a. Each party will select a competent, disinterested appraiser and notify
                 the other party of the appraiser’s identity within 20 days of receipt of
                 the written demand for appraisal . . .
                                            *******
              d. To qualify as an appraiser or umpire for a loss to building property, a
                 person must be one of the following and be licensed or certified as
                 required by the applicable jurisdiction:

                   (1) an engineer or architect with experience and training in building
                       construction, repair, estimating, or investigation of the type of
                       property damage in dispute;

                   (2) an adjuster or public adjuster with experience and training in
                       estimating the type of property damage in dispute; or

                   (3) a contractor with experience and training in the construction,
                       repair, and estimating of the type of property damage in dispute.

              e. A person may not serve as an appraiser or umpire if that person, any
                 employee of that person, that person’s employer, or any employee of
                 their employer:

                   (1) has performed services for either party with respect to the claim at
                       issue in the appraisal; or

                   (2) has a financial interest in the outcome of the claim at issue in the
                       appraisal . . .
                                             *******
              j.   A party may not demand appraisal after that party brings suit or action
                   against the other party relating to the amount of loss . . .


Plaintiffs can neither demand appraisal nor commence a lawsuit against State Farm

until they satisfy these and other policy conditions.




                                                                                              2
   Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 29 of 34



                                             III.
                                          DEFENSES

       3.      Policy Coverage Provisions. Under the Insuring Agreement, Plaintiffs

bear the burden to prove the actual cash value of damage resulting from an occurrence

of accidental direct physical loss to the insured property during the policy period.

Plaintiffs lack proof of damages resulted from any accidental direct physical loss during

the policy period beyond those damages found by State Farm under the Policy.

       4.      Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       5.      Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiffs’ damages, if any, in the amount of Plaintiffs’ $2,336.00 deductible.

       6.      Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiffs must first repair or replace the damaged

property to recover replacement cost benefits. The Policy specifically provides:

                 FE-3533.2 HOMEOWNERS POLICY ENDORSEMENT (Texas)

       SECTION I - LOSS SETTLEMENT

       COVERAGE A-DWELLING

       Items 1. and 2. are replaced by the following:

       1. A1 - Replacement Cost Loss Settlement - Similar Construction.

            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:

               (1) until actual repair or replacement is completed, we will pay only the
                   actual cash value at the time of the loss of the damaged part of the
                   property, up to the applicable limit of liability shown in the

                                                                                             3
   Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 30 of 34



                   Declarations, not to exceed the cost to repair or replace the
                   damaged part of the property;

               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is
                   less;

               (3) to receive any additional payments on a replacement cost basis, you
                   must complete the actual repair or replacement of the damaged part
                   of the property within two years after the date of loss, and give prompt
                   notice to us after the work has been completed; and

               (4) we will not pay for increased costs resulting from enforcement of any
                   ordinance or law regulating the construction, repair or demolition of a
                   building or other structure, except as provided under Option OL -
                   Building Ordinance or Law Coverage.

Plaintiffs lack proof of completed repairs or replacement to any covered property

damage connected with their insurance claim. As such, Plaintiffs’ recovery in this case,

if any, is currently limited to the actual cash value of the covered property damage.

      7.       Wear and Tear, Deterioration, Rust. Plaintiffs’ claims are barred, in

whole or in part, because the damages and losses alleged in Plaintiffs’ Original Petition,

none being admitted, were proximately caused in whole or in part by normal wear and

tear and deterioration. The policy at issue provides that these conditions do not fall

under the coverage of the policy:

                              SECTION I – LOSSES NOT INSURED

      1. We do not insure for any loss to the property described in Coverage A which
         consists of, or is directly and immediately caused by, one or more of the perils
         listed in items a. through n. below, regardless of whether the loss occurs
         suddenly or gradually, involves isolated or widespread damage, arises from
         natural or external forces, or occurs as a result of any combination of these:
                                         * * * * *
         g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
              mechanical breakdown;

           h. corrosion, electrolysis or rust . . .



                                                                                               4
   Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 31 of 34



The damages Plaintiffs are claiming to their roof shingles, roof appurtenances, the

garage ceiling, and exterior window beading were due to wear and tear, deterioration,

rust, and other aging issues. These conditions are not insured under the policy at issue.

       8.        Rot.     Plaintiffs’ claims are barred, in whole or in part, because the

damages and losses alleged in Plaintiffs’ Original Petition, none being admitted, were

proximately cause in whole or in part by rot. The policy at issue specifically provides:

                                   SECTION I – LOSSES NOT INSURED

       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                           * * * * *
            i.   Mold, fungus or wet or dry rot;
                                           * * * * *
            FUNGUS (INCLUDING MOLD EXCLUSION ENDORSMENT)
                                           * * * * *
            SECTION I – LOSSES NOT INSURED
                                           * * * * *
            Item 1.i is replaced with the following:

            i.   wet or dry rot . . .

Part of the damages Plaintiffs are claiming to their shed roof, and dwelling roof resulted

from rot to the roof decking on both the dwelling and shed. These conditions are not

insured under the policy at issue.

       9.        Defective Design and Workmanship. Plaintiffs’ claims are barred, in

whole or in part, because the damages and losses alleged in Plaintiffs’ Original Petition,

none being admitted, were proximately caused in whole or in part by defective design




                                                                                             5
   Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 32 of 34



and workmanship. The policy at issue provides that these conditions do not fall under

the coverage of the policy:

                             SECTION I – LOSSES NOT INSURED

      3. We do not insure under any coverage for any loss consisting of one or more
         of the items below. Further, we do not insure for loss described in paragraphs
         1. and 2. immediately above regardless of whether one or more of the
         following: (a) directly or indirectly cause, contribute to or aggravate the loss;
         or (b) occur before, at the same time, or after the loss or any other cause of
         the loss:
                                         * * * * *
            b. defect, weakness, inadequacy, fault or unsoundness in:
                                         * * * * *
             (2) design, specifications, workmanship, construction, grading, compaction;
             (3) materials used in construction or repair; or
             (4) maintenance;

             of any property (including land, structures, or improvements of any kind)
             whether on or off the residence premises; or

            c. weather conditions.

Part of the property damages Plaintiffs are claiming to their dwelling roof and shed roof

were caused by either defective design or defective workmanship during prior repairs to

the roof and its components. These conditions are not insured under the policy at issue.

      10.      Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiffs’ recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.

      11.      Cap on Punitive Damages. TEX. CIV. PRAC.           AND   REM. CODE §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiffs proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages


                                                                                             6
   Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 33 of 34



would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                         PRAYER

       Defendant State Farm Lloyds prays that upon final trial and hearing hereof, that

Plaintiffs take nothing, and that Defendant recover its costs, fees, and expenses, and

such other further relief to which Defendant may show itself justly entitled.

                                                 Respectfully submitted,

                                                 NISTICO, CROUCH & KESSLER, P.C.


                                                 By:    /s/ M. Micah Kessler
                                                        M. Micah Kessler
                                                        State Bar No. 00796878
                                                        Avniel Adler
                                                        State Bar No. 24071933
                                                 1900 West Loop South, Suite 800
                                                 Houston, Texas 77027
                                                 Telephone: (713) 781-2889
                                                 Telecopier: (713) 781-7222
                                                 Email: mkessler@nck-law.com
                                                 Email: aadler@nck-law.com

                                                 COUNSEL FOR DEFENDANT




                                                                                      7
   Case 4:19-cv-03311 Document 1-3 Filed on 09/03/19 in TXSD Page 34 of 34



                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on August 30, 2019, in the manner(s) prescribed below:

      Eddie Lane
      Perry & Shields, LLP
      2900 North Loop W., Suite 850
      Houston, Texas 77092Nist
      VIA E-FILE

                                                      /s/ Avniel Adler
                                                      Avniel Adler




                                                                                        8
